Case 1:20-cv-05894-AMD-CLP Document 9 Filed 12/14/20 Page 1 of 3 PageID #: 37




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------x
-
ENRIQUE     JEVONS, individually and on     :
behalf of all others similarly situated,    :
                                            : 20-cv-5894 (AMD) (CLP)
                                Plaintiff,  :
                                            :
                v.                          :
                                            :
BOSTON SCIENTIFIC CORPORATION,              :
MICHAEL F. MAHONEY, and DANIEL J. :
BRENNAN,                                    :
                                            :
                                Defendants. :
---------------------------------x
-
                        STIPULATION AND [PROPOSED] ORDER TO
           TRANSFER VENUE TO THE UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF MASSACHUSETTS PURSUANT TO 28 U.S.C. § 1404(A)

       Plaintiff Enrique Jevons and Defendants Boston Scientific Corporation, Michael F.

Mahoney, and Daniel J. Brennan (collectively, “Defendants,” and together with Plaintiff, the

“Parties”), by and through their undersigned counsel, hereby stipulate and agree as follows and

jointly request that the Court enter the below Order approving this Stipulation:

       WHEREAS, on December 4, 2020, Plaintiff filed the above-captioned securities fraud

class action (ECF No. 1);

       WHEREAS the Parties have conferred and agree that this case should be transferred to

the United States District Court for the District of Massachusetts for at least the following

reasons:

           1. The individual Defendants reside and/or work in Massachusetts, and Boston

               Scientific Corporation is a Delaware corporation with its corporate headquarters

               in Marlborough, Massachusetts;

           2. the above-captioned action might have been brought in the District of

               Massachusetts under 28 U.S.C. § 1391(b)(1); and
Case 1:20-cv-05894-AMD-CLP Document 9 Filed 12/14/20 Page 2 of 3 PageID #: 38




           3. the Parties agree that transferring this case to the District of Massachusetts is in

               the interest of the convenience of Parties and witnesses. Moreover, transfer to the

               District of Massachusetts is consistent with the efficient use of judicial resources,

               as the District of Massachusetts has a lower caseload per judgeship than the

               Eastern District of New York (as of September 30, 2020, the Eastern District of

               New York had a caseload of approximately 800 cases per judgeship, while the

               District of Massachusetts had a caseload of approximately 370 cases per

               judgeship). See Federal Court Management Statistics -- Profiles (Sept. 30, 2020),

               available at

               https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.

               2020.pdf.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and respectfully

requested, by and among the undersigned counsel for the respective Parties, subject to approval of

the Court, that pursuant to 28 U.S.C. § 1404, the above-captioned matter be transferred to the

District of Massachusetts.




                                                     2
Case 1:20-cv-05894-AMD-CLP Document 9 Filed 12/14/20 Page 3 of 3 PageID #: 39




Dated: New York, New York
       December 14, 2020

 /s/ Jeremy A. Lieberman               /s/ Alisha Q. Nanda
 Jeremy A. Lieberman                   James R. Carroll (pro hac vice motion
 J. Alexander Hood II                  forthcoming)
 POMERANTZ LLP                         Alisha Q. Nanda
 600 Third Avenue, 20th Floor          Yaw Anim
 New York, New York 10016              SKADDEN, ARPS, SLATE,
 Phone: (646) 581-9966                   MEAGHER & FLOM LLP
 Fax: (917) 463-1044                   500 Boylston Street
 jalieberman@pomlaw.com                Boston, Massachusetts 02116
 ahood@pomlaw.com                      Phone: (617) 573-4800
                                       Fax: (617) 573-4822
 Counsel for Plaintiff                 james.carroll@skadden.com
 Enrique Jevons                        alisha.nanda@skadden.com
                                       yaw.anim@skadden.com

                                       Counsel for Defendants
                                       Boston Scientific Corporation,
                                       Michael F. Mahoney, and
                                       Daniel J. Brennan


       IT IS SO ORDERED.



Dated: __________________, 2020

                                              ________________________________
                                                     ANN M. DONNELLY
                                              UNITED STATES DISTRICT JUDGE




                                         3
